Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 13 April 2021, has been entered and the Remarks therein, filed 13 July 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §102/103 over Iwabuchi et al, necessitated by Applicants’ amendment received 13 July 2021, specifically, amended claims 144 and 145. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 144-150 and 155-159 are pending.
	Claims 144-150 and 155-159 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/054918, 02/28/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP17158557.3, 02/28/2017; EP17158567.2, 02/28/2017; EP17158559.9, 02/28/2017; 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The objection to the drawings, cited in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment received 13 July 2021.
Replacement drawings were received on 13 July 2021.  These drawings are accepted.
In addition, an amendment to the specification that remedies the discrepancy between the cited Figure numbers in the specification and the Figure numbering on the drawing was filed to overcome the objection to the drawings. The drawings are accepted.

Claim Objections
	The objections to Claims 147, 154 and 156, in the Non-Final Office Action mailed 13 April 2021, are withdrawn in view of Applicants' amendment received 13 July 2021, 

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 144-163 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment received 13 July 2021, in which claims 144 and 145 were amended.
The rejection of Claims 151-154 and 160-163 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment and argument received 13 July 2021, in which the specification was amended to include indications that the claimed strains have been deposited under the Budapest Treaty. In addition, Applicant states in the Remarks filed 13 July 2021 (pg. 9) that the biological deposits have been made according to the requirements cited in 37 CFR 1.801-1.809 with regard to the availability of the deposits during the pendency of the application, as well as to the irrevocable removal of imposed restrictions upon the granting of a patent.
The rejection of Claims 146 and 155 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 13 April 

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 144-149 and 155-158 under 35 U.S.C. §102(a)(1) as being anticipated by Iwabuchi et al., in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment received 13 July 2021, in which claims 144 and 145 were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 144-149, 151-158 and 160-163 under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. in view of O’Mahony et al., in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment received 13 July 2021, in which claims 144 and 145 were amended and claims 160-163 were canceled.
The rejection of Claims 150 and 159 under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. in view of O’Mahony et al., as applied to claims 144-149, 151-158 and 160-163 above, and further in view of Isfort et al., in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants' amendment received 13 July 2021, in which claims 144 and 145 were amended.

Claim Rejections - 35 U.S.C. § 102/103
In the event the determination of the status of the application as subject to AIA  35  

The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. §102 which form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 144-149 and 155-158 are rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355).
[Iwabuchi et al. cited in the Non-Final Office Action mailed 13 April 2021.]

Iwabuchi et al. addresses the limitations of claims 144, 145, 146, 147, 148, 149, 155, 156, 157 and 158.
Regarding claims 144, 145, 146, 147, 155 and 156, Iwabuchi et al. discloses a study in which the effects of the oral administration of Bifidobacterium longum strain BB536 on influenza virus (IFV) infection in a mouse model was investigated (pg. 1352, Abstract and column 2, lines 10-12). Results demonstrated that the oral administration of BB536 ameliorated the symptoms of IFV infection in mice. Viral titers in the lungs were suppressed (pg. 1354, column 2, para. 2 [Claims 144, 145, 146 and 155] [A method for the prophylaxis or treatment of a respiratory viral infection in a subject; and a method for the prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, in a subject, the methods comprising administering to the subject in need thereof a strain of Bifidobacterium longum] [Claims 147 and 156] [influenza virus]).

Regarding claims 149 and 158, Iwabuchi et al. has previously shown the effects of intranasally administered BB536 on host cellular immunity and in the prevention of IFV infection in mice. The third of consecutive intranasal administrations of BB536 enhanced the production of Th1 cytokines by cells from lymph nodes and nasal-associated lymphoid tissue and improved the cumulative incidence and survival rate after IFV infection (pg. 1354, column 1, para 3 [administered to the nose of the subject]).

It is noted, with regard to claims 146 and 155, that according to MPEP 2112.01 (I), where the claimed and prior art products (here, a strain of Bifidobacterium longum) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). That is, since the Bifidobacterium longum strain cited in the prior art seems to be B. longum strain, the B. longum strain of the prior art would possess the claimed characteristics as recited in claims 146 and 155.

Iwabuchi et al. does not disclose a Bifidobacterium longum strain deposited under accession no. NCIMB 42020.

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' strain differs, and if so to what extent, from the strains discussed in the references.  Accordingly, it has been established that the prior art strain(s), which have the same genus and species classification and share the property of being able to treat a respiratory viral infection demonstrate a reasonable probability that it is/they are identical to the strain as claimed.  Therefore, the burden of establishing novelty by objective evidence is shifted to Applicants. Specifically, although Iwabuchi et al. does not show a Bifidobacterium longum strain under accession no. NCIMB 42020, the instant claims appear to be identical to the teachings of Iwabuchi et al., because Iwabuchi et al. shows a B. longum strain with identical properties viz a viz its anti-inflammatory effects, as a treatment for a respiratory viral infection. Therefore, the B. longum strain taught by Iwabuchi et al. is identical to the claimed B. longum strain, because it has the same physical, biochemical, biophysical, and/or phenotypic characteristics as the claimed B. longum strain, absent evidence to the contrary (MPEP 2112(III)).

Bifidobacterium longum strain NCIMB 42020, and the Bifidobacterium longum strain of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the deposited B. longum strain NCIMB 42020, with the B. longum strain, shown by Iwabuchi et al., in a method for the treatment of a respiratory viral infection, with a reasonable expectation of success, because Iwabuchi et al. shows that the B. longum strain, can be used in a method identical to the claimed method (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made that modification, because both B. longum strains exhibit anti-inflammatory properties critical for treating an inflammatory disease, e.g., an inflammatory lung disease, and one of ordinary skill in the art of respiratory viral infection treatment would recognize the benefit of having more than one strain to choose from as a therapeutic, depending on the particular patient exhibiting particular symptoms or severity of disease, and could, therefore, select the B. longum strain that is most beneficial to the particular patient.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 144-150 and 155-159 are rejected under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355) in view of Isfort et al. (U.S. Patent Application Publication No. 2013/0165470 A1).
[Isfort et al. cited in the Non-Final Office Action mailed 13 April 2021.]

Claims 144-149 and 155-158 are rejected as being anticipated by and/or obvious over Iwabuchi et al. in the 35 U.S.C. §102/103 rejection above.

Iwabuchi et al. further teaches that the intranasal administration of Bifidobacterium longum strain BB536 has been previously reported to improve the cumulative incidence and survival rate after IFV (influenza virus) infection in mice (pg. 1352, column 2, lines 2-4).

Iwabuchi et al. does not specifically show: 1) the Bifidobacterium longum strain is in the form of a nasal spray [Claims 150 and 159].

Isfort et al. addresses the limitations of claims 150 and 159.
Isfort et al. shows compounds and methods for maintain or improving respiratory health (pg. 1, para. [0001]). The described materials, methods and systems will improve healthcare related to rhinovirus infection and respiratory health in general (pg. 1, para. [0005]). A method of treating rhinovirus infection or a symptom thereof is provided (pg. 1, para. [0008] [nexus to Iwabuchi et al.] [treatment of a respiratory viral infection]). In various embodiments, the composition comprises one or more additional components, including a probiotic. The probiotic component is, in one aspect, a lactic acid bacteria, including bacteria of several genera, e.g., the genus Bifidobacterium (pg. 16, para. [0082] [nexus to Iwabuchi et al.] [a Bifidobacterium strain]).
Regarding claims 150 and 159, the composition is optionally delivered in the form of a spray, including a nasal spray, a dry powder inhaler, a vaporizer or a metered dose inhaler (pg. 17, para. [0086]).

Isfort et al. additionally shows use of a gene expression panel for human rhinovirus infection (pg. 19, para. [0102]). Gene expression was assessed by microarray analysis of polynucleotides from nasal scrapings obtained from subjects before and during experimental infections with human rhinovirus 16 (HRV-16) (pg. 18, para. 
Compare to Applicant’s claimed subject matter (specifically, claims 146, 147, 155 and 156)) and Example 12 (originally-filed specification, pg. 54).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the treatment of a respiratory viral infection, comprising administering to a subject in need thereof a strain of Bifidobacterium longum, such as B. longum NCIMB 42020, as anticipated or made obvious by Iwabuchi et al., by administering a strain of B. longum in the form of a nasal spray [Claims 150 and 159], as shown by Isfort et al., with a reasonable expectation of success, because Isfort et al. shows a composition which includes Bifidobacterium bacteria for treating a respiratory viral infection via intranasal administration, which is the bacterial strain, the type of infection to be treated, and the mode of administration (i.e., intranasal), as shown by Iwabuchi et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because the use of a nasal spray would deliver the therapeutic strain directly to the nasal passages and lungs, which is where the viral load of a respiratory viral infection would be highest, if not its exclusive location. That is, the therapeutic efficacy of the B. longum strain would be increased or optimized by delivering it to the site of the respiratory viral infection directly.
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The provisional rejection of Claim 144 on the ground of nonstatutory double patenting, as being unpatentable over claims 43, 78 and 85 of copending Application No. 12/450,427, in the Non-Final Office Action mailed 13 April 2021, is withdrawn in view of Applicants’ amendment received 13 July 2021, and the issue of patent no. 8,557,233 B2 from application no. 12/450,427, which recites different claim limitations.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 144-148 and 155-157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-86 of copending Application No. 16/489,141.

The claimed subject matter of instant Application No. 16/489,132 is:  
A method for the treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
Bifidobacterium longum having the accession number NCIMB 42020.
The strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is selected from influenza, rhinovirus, or respiratory syncytial virus. The subject has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; or is an elderly person greater than 60 years of age.

The claimed subject matter of copending Application No. 16/489,141 is:
A method for prophylaxis or treatment of a viral infection in a subject, the method comprising administering to the subject in need thereof, an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having 
The strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is a respiratory virus selected from influenza virus, rhinovirus, or respiratory syncytial virus. The subject has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; and/or is an elderly person greater than 60 years of age.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods for the prophylaxis or treatment of a viral infection and for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, comprising administering a strain of Bifidobacterium longum having accession number NCIMB 42020, described in copending Application No. 16/489,141, anticipates the methods for the treatment of a viral infection and for the treatment of a secondary bacterial infection associated with a respiratory viral infection, comprising administering a strain of Bifidobacterium longum having accession number NCIMB 42020, described in instant Application No. 16/489,132.


Response to Arguments
Applicant’s arguments, pp. 10-12, filed 13 July 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 144 and 145 were amended.

	Applicant disagrees (pg. 10) with the allegation in the Office Action that it would
have been obvious to have substituted the B. longum BB536 strain, shown by Iwabuchi et al., with the B. longum NCIMB 41003 strain, shown by O'Mahony et al., with
a reasonable expectation of success, because both strains are administered to subjects in order to treat respiratory viral infections, and being of the same genus and species, all of the strains are considered to exhibit the same biochemical or biophysical properties.
	However, in response to Applicant, the reference of O’Mahony et al. is not cited in the instant Office Action.
	Applicant remarks (pg. 11) that a person of ordinary skill in the art would not have expected two different strains to be identical or even to have similar or comparable properties. Medina ((2007) provided here) reports data supporting this conclusion: B. longum W11 was found to induce high levels of Th1 cytokine production but low levels B. longum NCIMB 8809 and BIF53 produced low levels of Th1 cytokines, but higher IL-10 production levels. Medina further concludes that "different strains of the same species are potentially able to drive
immune responses into opposite directions in vitro, suggesting different immune potential in clinical practice in vivo. Similarly, Lopez ((2010) provided here) investigated 12 different strains of Bifidobacterium belonging to four different species, including Bifidobacterium longum, and their in vitro effect on the maturation pattern of human monocyte-derived dendrite cells and their ability to induce cytokine expression. Lopez concluded that the different Bifidobacterium produced species and strain-specific immune effects and were not identical.
However, in response to Applicant, although different Bifidobacterium longum strains may exhibit different immunomodulatory properties, it would be obvious to one of ordinary skill in the art to substitute one strain for another (e.g., claimed strain B. longum NCIMB 42020 with B. longum BB536, shown by Iwabuchi et al.), because both strains are effective in treating a respiratory viral infection, according to the method described in instant claims 144 and 145. Said substitution would be obvious barring a showing of criticality specifically for instantly claimed strain B. longum NCIMB 42020 (MPEP 2144 (III)) or a showing that claimed strain B. longum NCIMB 42020 exhibits improved, unexpected or surprising properties with regard to the treatment of a respiratory viral infection when compared to similar B. longum strains shown in the prior art (MPEP 716.02 (a)).

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651